Citation Nr: 0510507	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with patellofemoral arthritis of the right knee 
(claimed as residuals of a right knee injury).

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for psoriatic 
arthritis, as secondary to psoriasis. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

As a member of the United States Army Reserve, the veteran 
had a period of active duty for training (ACDUTRA) from May 
1970 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

In February 2005, the veteran appeared before the undersigned 
to present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file. 

The issues of psoriasis and psoriatic arthritis are addressed 
in the REMAND portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
degenerative joint disease with patellofemoral arthritis of 
the right knee was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
degenerative joint disease with patellofemoral arthritis of 
the right knee was incurred in his active duty service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  As 
will be discussed below, the Board finds that service 
connection for a right knee disability is warranted.   As 
such, a discussion of the VCAA is not needed.

Service Connection

The veteran contends that while he was on active duty for 
training (ACDUTRA) for the Army Reserve, he fell during a 
physical training exercise and injured his right knee.  He 
further contends that he is entitled to service connection 
for the current degenerative changes in his right knee as a 
direct result of this fall.  In support of his claim, the 
veteran has submitted letters written by him to his parents 
during service in which he describes hurting his knee.  
Additionally, a fellow serviceman stationed with the veteran 
at that time submitted a letter indicating he remembered the 
veteran hurting his knee during training.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training.  It may also be 
established for disability resulting from injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board has reviewed the available service medical records, 
private medical records dated from August 1962 to October 
2004, and VA clinical records and examination reports dated 
from April 1998 to July 2004.  The Board has also reviewed 
statements by the veteran and statements submitted on his 
behalf by others. 

Service medical records from the veteran's period of ACDUTRA 
reveal that he sought treatment in June and July 1970 for a 
swollen right knee.  A separation examination is not of 
record; however, an Army Reserve annual examination dated in 
September 1975 noted an "old medial collateral ligament tear 
of the right knee" and indicated that it was injured in 
1970.  Based on this evidence, the Board finds medical 
evidence of an in-service injury.

Post-service treatment records indicate that the veteran was 
treated for arthritis in his right knee as early after his 
ACDUTRA service as August 1972.  He has received treatment 
for the same since then.  His current diagnosis referable to 
the right knee is degenerative joint disease with 
patellofemoral arthritis, as evidenced on his most recent VA 
examination report, dated in July 2004.  Thus, there is 
medical evidence of a current disability.

Referable to the issue of a medical nexus between the current 
disability and the veteran's service, the Board notes that 
there are several competent medical opinions of record which 
differ on the question of etiology of his right knee 
disorder.  In evaluating the probative value of competent 
medical evidence, the U.S. Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The veteran's family practitioner, Dr. J. S., has submitted 
two opinions, dated in December 1997 and July 2000, 
indicating that the veteran's current arthritis is a result 
of the accident involving his right knee in the military.  
The veteran's rheumatologist, Dr. C. K., also submitted a 
favorable nexus opinion in September 2004.  

In the context of the veteran's October 2000 VA joints 
examination, the examiner proffered a negative nexus opinion, 
indicating that the in-service injury described by the 
veteran did not correlate with the patellar problem he was 
currently experiencing.  A July 2004 VA joints exam also 
resulted in a negative nexus opinion, in which the examiner 
attributed the veteran's right knee arthritis to age-related 
change or, alternatively, one of the veteran's other 
disorders. 

Given the balance of the evidence in this case, the doctrine 
of reasonable doubt is applicable.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that in light of the medical 
opinions received, the issue of service connection for this 
claim is in relative equipoise.  The claim is, therefore, 
granted.  The nature and extent of the knee disorder, and how 
much of the veteran's difficulties can be reasonable 
associated with his now service-connected disorder, is not 
before the Board at this time.  Under the circumstances, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's knee disorder was incurred in 
service.  


ORDER

Resolving all reasonable doubt in favor of the veteran, 
entitlement to service connection for degenerative joint 
disease with patellofemoral arthritis of the right knee is 
granted. 


REMAND

Referable to the issue of entitlement to service connection 
for psoriasis, during his February 2005 hearing before the 
undersigned, the veteran testified to receiving regular 
treatment for this disorder from a dermatologist, who had 
indicated to him that the pityriosis rosea diagnosed in 
October 1970 while in service was probably a misdiagnosis of 
psoriasis.  Treatment records from this doctor have not been 
requested, nor has the veteran submitted them.  An attempt 
should be made to retrieve these records.  It is important 
for the veteran to understand that, currently, there is no 
indication that there is an association between the skin 
disorder and service.  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board notes that the veteran is also seeking service 
connection for psoriatic arthritis, as secondary to his 
psoriasis.  The Board finds that the issues are inextricably 
intertwined.  As such, the Board may not properly review the 
veteran's claim for psoriatic arthritis until the requested 
development for the issue of psoriasis has been completed.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  Therfore, this issue must also be remanded.

The Board observes that the veteran receives regular care 
from the VA Medical Center in Memphis and the Smithville 
Community Based Outpatient Clinic (CBOC).  Because a remand 
is otherwise warranted, the RO should also request the 
veteran's most recent VA outpatient clinical records, from 
March 2003 to the present. 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
these matters are remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO should obtain the necessary 
release from the veteran for his treating 
dermatologist, Dr. J. H., of the Dermatology 
Center of North Mississippi, P.A.  After 
securing said release, the RO should obtain 
the veteran's treatment records from that 
source.

2.  The RO should obtain copies of all VA 
medical records, dated from March 2003 to the 
present, to include outpatient clinical 
records from the Memphis VA Medical Center 
and associated outpatient care centers, to 
include the Smithville CBOC.

3.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


